PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/808,244
Filing Date: 09 NOV 2017
Appellant(s): TURICK et al.



__________________
Anand K. Patel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on July 23, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yau (U.S. Patent Pub. 2016/0333301) in view of Lovley (D. Lovley, Powering microbes with electricity: direct electron transfer from electrodes to microbes, Environmental Microbiology Reports 2011, 3(1), page 27-35, provided in IDS filed on November 9, 2017), supported by Martin (A.L. Martin, In-situ electrochemical analysis of microbial activity, AMB Express, 2018, 8: 162, page 1-10) as an evidence for claims 1 and 6.
Regarding claims 1 and 6, Yau teaches a method of detecting microbial stress ([0002] line 3: method for voltage controlled metabolism), the method comprising:
providing an electrochemical device (Fig. 1; [0037] lines 1-2: an electrochemical-electrostatic bio-reactive system 100) having at least one reference electrode (Fig. 1; [0037] line 5: a reference electrode 104) and one working electrode (Fig. 1; [0037] lines 4-5: a working electrode 102) wherein the electrochemical device also contains a fermenting microbe (Fig. 1; [0040] lines 1-3: one or more organisms 120, e.g., yeast 
setting an electrochemical potential (Fig. 1; [0043] line 1: the cell potential Vcell 108),
providing a first source of organic carbon to the fermenting microbe ([0042] lines 3-4: a metabolic substrate is a compound capable of being metabolized by the organism; lines 6-8: examples of metabolic substrates include fatty acids, oils, and sugars such as glucose, fructose, and galactose; here the metabolic substrate is deemed as the source of organic carbon),
providing a source of electrical energy electrically connected to the at least one working electrode (Fig. 1: showing the Vcell 108 is a power supply connected to the working electrode 102), 
detecting a microbial stress by the transfer of electrons (Fig. 5: showing the obtained cyclic voltammograms (CVs) is current, i.e., the transfer of electrons, versus the voltage of Vcell; here the lower absolute value of the current obtained from CVs as shown is Fig. 5 (curve 2 and curve 3), corresponding to the lower glucose consumption as shown in Fig. 6a,b (curve 1 and curve 2), is deemed to be the microbial stress in the system), wherein the microbial stress is a result of electron starvation (the low absolute value of the current is due to less electron transfer, i.e., the electron starvation) due to a lack of the source of organic carbon (Fig. 1; [0044] lines 3-6: glucose consumption by yeast cells 120 disposed on the working electrode 102 can be controlled at will (i.e., increased or decreased) using the gating voltage VG 114; thus the corresponding to the lower glucose consumption as shown in Fig. 5, 6a,b (Fig. 5: curve 2 v. curve 3; Fig. 
providing a remedial action (Fig. 4: S106: applying a gating voltage VG to at least one gating electrode; S108: changing the magnitude of the gating voltage VG) in response to the microbial stress ([0045] lines 24-27: VG may also control the transfer of electrons between the working electrode and the at least one substrate disposed on the at least one organism via the at least one organism; thus applying the gating voltage VG as shown in Fig. 5 (curve 2 and curve 3) or increasing the magnitude of the gating voltage VG as shown in Fig. 6a,b (curve 2, curve 3, and curve 4) would increase the rate of metabolism and be deemed to be the remedial action in response to the microbial stress) and detecting a transfer of electrons from the at least one working electrode (Fig. 5: showing the obtained cyclic voltammograms (CVs) is current, i.e., the transfer of electrons; [0043] lines 2-3: electrons enter the working electrode 102 from the yeast cells 120).

Even if Yau does not explicitly disclose detecting a microbial stress, Yau teaches detecting the transfer of electrons (Fig. 5: showing the obtained cyclic voltammograms (CVs) is current, i.e., the transfer of electrons, versus the voltage of Vcell).  Applying a gating voltage VG to at least one gating electrode would increase the transfer of electrons (Fig. 5: curve 3 v. curve 2), corresponding to the lower glucose consumption as shown in Fig. 6a,b (curve 1 and curve 2).  Further, an increase in the magnitude of the gating VG would increase the consumption of glucose at the same reaction time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yau by detecting a current, i.e., the transfer of electrons, as a microbial stress because a lower current indicates a lower metabolism rate, and then a gating voltage VG could be provided to increase the metabolism rate in response (Fig. 5-6). 
Yau further discloses the detected transfer of electrons is from the at least one working electrode to the fermenting microbe ([0043] lines 2-3: electrons enter the working electrode 102 from the yeast cells 120; thus the transfer of electrons is from the microbe to the working electrode). Yau does not disclose detected transfer of electrons is from the at least one working electrode to the fermenting microbe (claim 1) or the electrons are directly transferred from the at least working electrode to the microbe (claim 6).
However, Lovley teaches engineered microbial processes (page 27, Col. 2, para. 1, line 1) by providing microorganisms with electrons via direct electron transfer from electrodes (page 27, Col. 2, paragraph 1, lines 14-15).  Microorganism could extract electrons from organic matter and convert them to electric current with high (>90%) efficiencies (Page 28, Col. 1, para. 1, lines 11-14).  The finding that the capacity for current consumption by G. sulfurreducens increased over time with repeated additions of fumarate suggested that energy might be conserved to support growth from direct electron transfer from electrodes (page 29, Col. 2, para. 2, lines 1-5).  Thus, Lovley teaches detecting a direct transfer electrons from electrodes to microorganisms and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yau by detecting a direct transfer of electrons from electrodes to microorganisms as taught by Lovley because the direct electron transfer from electrodes to microorganisms is more efficient, for example, microorganism could extract electrons from organic matter and convert them to electric current with high (>90%) efficiencies (page 28, Col. 1, para. 1, lines 11-14).

The designation of “wherein the transfer of electrons is indicated by the presence of only a reduction peak in a cyclic voltammogram” is inherent as evidenced by Martin.  Martin teaches monitoring the physiological status of the cells during growth and bioprocess conditions of clostridium phytofermentans (ATCC 700394) by cyclic voltammetry (page 2, Col. 2, para. 3, 6-8; para. 4, line 1).  In the measurement of current by cyclic voltammetry (CV) shows only a reduction peak associated with C. phytofermentans (Fig. 3), and the peak currents of the voltammograms correspond to electron transfer at the cell surface (page 5, Col. 2, para. 3, lines 6-9). Thus, the limitation “wherein the transfer of electrons is indicated by the presence of only a reduction peak in a cyclic voltammogram” is inherent to the specific fermenting microbes and their reactions, for example, clostridium phytofermentans, as disclosed in Martin.  As a result, the limitation “wherein the transfer of electrons is indicated by the presence of only a reduction peak in a cyclic voltammogram” simply expresses the 

Yan does not disclose the detected in the transfer of electrons from the at least one working electrode is a decrease.
However, Yau teaches detecting a transfer of electrons from the at least one working electrode (Fig. 5: showing the obtained cyclic voltammograms (CVs) is current, i.e., the transfer of electrons; [0043] lines 2-3: electrons enter the working electrode 102 from the yeast cells 120).  Thus, one having ordinary skill in the art would recognize that any change in the transfer of electrons – increase or decrease – would be detected by the step of detecting the transfer of electrons.

Yau does not explicitly disclose wherein the remedial action includes providing a source of organic carbon.
However, Yau teaches a metabolic substrate, including sugars such as glucose, fructose, and galactose, is a compound capable of being metabolized by the organism ([0042] lines 3-4, 6-8).  The metabolic reaction is a process of consumption of the metabolic substrate (e.g., glucose of sugar) and formation of products ([0050] lines 13-14). It is further understood that organic carbon such as glucose is essential in cellular biology because it generates energy for living systems to sustain biological functions via glucose metabolism ([0003] lines 2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yau by providing a source of .
(2) Response to Argument
Appellant argues the combination of cited references fails to teach or suggest the claimed steps for detecting microbial stress (page 8, para. 2, lines 3-4) because Yau is directed to a bio-reactive system for a voltage controlled metabolism (page 8, para. 1, lines 1-2; page 6, para. 3; page 7, para. 1).  This argument is unpersuasive as follows.  The term “stress,” as defined by Merriam-Webster dictionary, is physical force or pressure; or constraining force or influence (see the attached document entitled “Stress by Merriam-Webster”).  This is a very broad term.  For the term “microbial stress,” Appellant discloses the microbes are stressed or starved of electrons (Specification, [0006, lines 3-4), and the rate of electron flow in microbial systems can be impeded in several ways ([0002] line 5), for example a decrease or absence of an organic carbon source or the buildup of metabolic end products ([0002] lines 5-6, 7-8), which results in inhibition of the microbial activity ([0002] line 8), i.e., the microbial metabolism ([0002] line 2) of the fermentation process ([0002] line 2).  Thus, the “microbial stress” appears to be a change, or more specifically a decrease, in the microbial activity transforming the organic carbon through chemical reactions to the fermentation end products as microbial metabolites ([0002] lines 3-5, 8).  The term “kinetics,” as defined by Merriam-Webster dictionary, is a branch of science that deals with the effects of forces upon the motion of material bodies or with changes in a physical or chemical system or the rate of change in such a system (see the attached document entitled “Stress by Merriam-Webster”).  Thus, to control the kinetics of a metabolic reaction includes adjusting, 
Appellant argues Yau does not teach or suggest a method of detecting microbial stress, in particular where the microbial stress is a result of electron starvation due to a lack of the source of organic carbon (page 11, para. 2, lines 2-4), and Yau appears to be directed to creating a microbial stress (page 11, para. 3, line 1).  This argument is unpersuasive because (1) Yau teaches applying a voltage to an electrochemical cell in order to control the kinetics of a metabolic reaction taking place in the cell (Yau, [0002] lines 11-13), which includes increasing the metabolic reaction rate when the metabolic reaction rate is low; (2) Yau teaches cyclic voltammograms (CVs) of the bio-reactive system showing a control current (Fig. 5: CV1) and an increased anodic current (Fig. 5: CV2) due to the oxidation of glucose by yeast (Fig. 5; [0019] lines 5-8), which indicates that the microbial stress (i.e., lower control current, lower glucose consumption, lower metabolic reaction rate) is due to lack of organic carbon (Fig. 5: CV1; [0019] lines 5-6: just PBS solution without glucose); (3) Yau does not create a microbial stress because the lower metabolic rate is deemed to be the microbial rate, and the addition of the G = 0.5V) (Fig. 5: CV3 v. CV2) is deemed to be remedial action that increase the metabolic rate.
Appellant argues Yau exhibits both an oxidation peak, as indicated by the peak with a (+) current, and a reduction peak, as indicated by the peak with a (-) current of the cyclic voltammogram in Fig. 5 (page 13, para. 3, lines 2-4), while claim 1 only recites a reduction peak in the cyclic voltammogram (page 14, para. 1, line 2), and thus the mechanism and method of the present application are distinguishable from that of Yau alone or in combination with Lovley (page 14, para. 3, lines 3-4).  Examiner may agree the mechanism, or more accurately the specific reaction between the particular microbe and the particular organic carbon, e.g., the yeast and the glucose in Yau, is different from that in Fig. 1a of the instant application, but the limitation “wherein the transfer of electrons is indicated by the presence of only a reduction peak in a cyclic voltammogram” does not positively recite any step to be performed in the claimed method and would not distinguish the claimed method from the prior art, i.e., the combination of Yau and Lovley.  The instant application does not provide any example indicating what the microbe is used.  However, Examiner provides an evidence, Martin, which teaches the cyclic voltammetry of the system using clostridium phytofermentans (ATCC 700394) only contains a reduction peak (Fig. 3; page 2, Col. 2, para. 3, 6-8; para. 4, line 1).  Thus, this limitation would be inherent to the specific system used by Appellant, e.g., a similar system disclosed by Martin, and does not add patentable weight of the claimed method.
Appellant argues Yau does not teach the remedial action includes providing a source of organic carbon (page 16, para. 2, lines 3-4), and that Yau discloses a prima facie obviousness since organic carbon is necessary to sustain biological functions in cells; (2) the cyclic voltammograms (CVs) of the bio-reactive system of Yau (Yau, Fig. 5) show a control current (Fig. 5: CV1) and an increased anodic current (Fig. 5: CV2) due to the oxidation of glucose by yeast (Fig. 5; [0019] lines 5-8); here the low control current of CV1 is deemed to be the microbial stress of yeast, and the CV2 is deemed to be providing a remedial action, i.e., the addition of glucose that is an organic carbon. 









For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                              
                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.